t c memo united_states tax_court douglas j crawford petitioner v commissioner of internal revenue respondent docket no filed date douglas j crawford pro_se gretchen a kindel for respondent memorandum opinion wolfe special_trial_judge respondent determined deficiencies in petitioner's federal_income_tax for the taxable years and and additions to tax for failure_to_file - - timely federal_income_tax returns pursuant to sec_6651 a as follows additions to tax_year deficiency sec_6651 a dollar_figure dollar_figure big_number dollar_figure following concessions by respondent the issues for decision are whether the tax_court has jurisdiction to consider petitioner's constitutional objections whether assignment of a case to a special_trial_judge pursuant to section 7t443a b violates petitioner's constitutional rights whether unemployment_compensation received by petitioner in should be included in petitioner's gross_income whether petitioner is liable for an addition_to_tax pursuant to sec_6651 for failing to file a federal_income_tax return for and whether petitioner is liable for a penalty under sec_6673 a the evidence in this case consists of a stipulation of facts with the attached exhibits incorporated herein by reference and all section references are to the internal_revenue_code in effect for the tax years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure respondent has conceded that petitioner is not liable for any deficiency in income_tax or addition_to_tax for the taxable_year respondent also conceded that petitioner used the standard_deduction in computing his federal_income_tax and that petitioner's refund of state income taxes is not includable in petitioner's income oral testimony and exhibits admitted at trial when the petition was filed petitioner lived in san diego california background petitioner failed to file an income_tax return for the year respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure using information provided by third parties in the notice_of_deficiency respondent determined that petitioner failed to report wages interest and dividends of dollar_figure and taxable unemployment_compensation of dollar_figure petitioner claims that dollar_figure of the unemployment_compensation he received in relates to the taxable_year and should not be included in his gross_income petitioner also objects to the assignment of this case to a special_trial_judge for hearing and decision and asserts that the assignment violates his constitutional rights petitioner further asserts that the tax_court is jurisdictionally barred from deciding constitutional guestions discussion constitutional arguments petitioner's constitutional arguments are wholly frivolous petitioner asserts that the tax_court is unconstitutional because it was established pursuant to the provisions of article i of the u s constitution rather than article iii this argument is wholly without merit it is well established that functions such as those performed by the tax_court can be - - entrusted to article i courts see 501_us_868 728_f2d_1249 9th cir affg 79_tc_355 358_f2d_636 5th cir affg tcmemo_1964_230 80_tc_1111 additionally the court_of_appeals for the ninth circuit to which an appeal in this case would normally lie has stated we have often upheld tax_court decisions which were based ona constitutional inquiry 775_f2d_1081 9th cir affg tcmemo_1984_563 petitioner further argues that he is denied due process of law and equal protection by being required to pay the deficiency as a precondition to litigating in the u s district_court a taxpayer has alternative avenues of judicial review available to contest the commissioner's determination_of_a_deficiency in tax the taxpayer may either pay the deficiency and sue for a refund in the district_court or the claims_court or the taxpayer may withhold payment and petition the tax_court in either case a decision of the trial_court may be reviewed in the court_of_appeals and ultimately in the supreme court these procedures satisfy due process see redhouse v commissioner supra 653_f2d_398 9th cir 322_f2d_301 5th cir petitioner has voluntarily chosen to have his dispute resolved in this court this court operates pursuant to statute - - and petitioner is subject_to the statutory rules including the special trial judges' authority to hear and decide cases under sec_7443a and see freytag v commissioner supra pincite determination of deficiency petitioner failed to file an income_tax return for in determining petitioner's deficiency respondent reconstructed petitioner's income using information provided by third parties eg form_w-2 form 1099-int and form 1099-uc petitioner does not dispute the source or amount of income set forth in the notice_of_deficiency petitioner has stipulated to receiving the amounts of income set forth in respondent's notice_of_deficiency petitioner's contention is that dollar_figure of the unemployment_compensation he received in relates to the year and should not be included in his gross_income in reconstructing petitioner's income respondent used the cash receipts and disbursement method if no method_of_accounting has been regularly used by the taxpayer the computation of taxable_income shall be made under such method as in the opinion of the secretary clearly reflects income see sec_446 where a taxpayer keeps no established books or any regular system of accounting his income is to be recomputed on the cash receipts and disbursement method see 86_tc_1253 under the cash receipts and disbursement method all items which constitute gross_income - - are included for the taxable_year in which they are actually or constructively received see sec_1_446-1 income_tax regs accordingly unemployment_compensation received by petitioner in is properly includable in petitioner's gross_income sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for a taxpayer's failure_to_file a required return on or before the specified filing_date including extensions the addition_to_tax is inapplicable however if the taxpayer shows that the failure_to_file the return was due to reasonable_cause and not willful neglect see sec_6651 to prove reasonable_cause taxpayers must show they exercised ordinary business care and prudence and were still unable to file the return within the statutorily prescribed time see 92_tc_899 petitioner has not contradicted respondent's assertion that he failed to file an income_tax return nor has petitioner claimed that he had reasonable_cause for failing to file an income_tax return petitioner has not provided this court with any legal or factual justification for not filing an income_tax return for we therefore hold that petitioner is liable for the addition_to_tax for delinquent filing as determined by respondent sec_6673 penalty sec_6673 authorizes this court to award a penalty not in excess of dollar_figure when proceedings have been instituted or maintained primarily for delay or where the taxpayer's position is frivolous or groundless ie it 1s contrary to established law and unsupported by a reasoned colorable argument for a change in the law see 791_f2d_68 7th cir talmage v commissioner tcmemo_1996_114 affd without published opinion 101_f3d_695 4th cir in our view under all the circumstances here including the concessions by respondent a penalty in this case is not appropriate to reflect concessions decision will be entered under rule
